Case 21-03000-sgj Doc 34-2 Filed 01/22/21   Entered 01/22/21 16:47:39   Page 1 of 2




                                  EXHIBIT B
Case 21-03000-sgj Doc 34-2 Filed 01/22/21             Entered 01/22/21 16:47:39   Page 2 of 2




                             Holdings of Preference Shares1 in CLOs


           CLO                HIF                NSOF             NC               Total
    Aberdeen                  0%                 30.21%            0%             30.21%
    Brentwood                 0%                 40.06%            0%             40.06%
    Eastland                31.16%               10.53%            0%             41.69%
    Gleneagles               9.74%                8.52%            0%             18.26%
    Grayson                 49.10%               10.75%          0.63%            60.48%
    Greenbriar                0%                 53.44%            0%             53.44%
    Jasper                    0%                 17.86%            0%             17.86%
    Liberty                   0%                 10.64%            0%             10.64%
    Red River                 0%                 10.49%            0%             10.49%
    Rockwall                 6.14%               19.57%            0%             25.71%
    Rockwall II             14.56%                5.65%            0%             20.21%
    Southfork                 0%                  7.30%            0%              7.30%
    Stratford                 0%                 69.05%            0%             69.05%
    Loan Funding VII          0%                  1.83%            0%
                                                                                  1.83%
    (aka Valhalla)
    Westchester                0%                44.38%           0%              44.38%




1
    Class E Certificates for Liberty CLO, Ltd.


    308354413 v10
